                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No.: CV 19-2838-PLA                                                               Date: December 30, 2019

Title:    Angela M. W. v. Andrew M. Saul, Commissioner of Social Security Administration


PRESENT: THE HONORABLE                   PAUL L. ABRAMS
                                         UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                  N/A                                            N/A
          Deputy Clerk                               Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                       ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                   NONE

PROCEEDINGS:               (IN CHAMBERS)

On September 25, 2019, defendant filed an Answer to the Complaint. (ECF No. 13). Pursuant to the Court’s
April 15, 2019, Order re: Procedures in Social Security Appeal (ECF No. 7), the Joint Stipulation was due no
later than December 25, 2019. To date, the Joint Stipulation has not been filed with the Court.

Accordingly, no later than January 6, 2020, plaintiff is ordered to show cause why this action should not be
dismissed for failure to prosecute or to follow court orders. Filing of the Joint Stipulation fully consistent with
the Court’s April 15, 2019, Order on or before January 6, 2020, shall be deemed compliance with this Order to
Show Cause.


cc:      Laura E. Krank, Esq.
         Marla K. Letellier, SAUSA




                                                                              Initials of Deputy Clerk      ch




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                           Page 1 of 1
